KNIGHT, J.,
Concurring. — Inasmuch as the referee at the opening of the proceedings initiated by the order to show cause stated that the proceeding was one in contempt as well as a disciplinary proceeding brought under the authority of section 4907 of the Labor Code, and the commission as respondent herein concedes that the order of suspension is based solely on the refusal of petitioner to be sworn and testify, and not on his refusal to file the medical reports in compliance with subdivision 3 of rule 18, it seems evident that the order of suspension should be annulled, for under the authorities cited in the majority opinion a person cited for contempt may not be compelled to be sworn and to testify in a proceeding *285initiated by such a citation. In my judgment, however, under constitutional and statutory enactments, it was entirely within the rule making power of the commission to adopt said rule, and under the provisions of article 20, section 21 of the Constitution the legislature was vested with full authority to enact section 4907 of the Labor Code in its present form, empowering the commission, in the exercise of its judicial functions, “for good cause,” to suspend temporarily or permanently the privilege of any person to practice before it; and that the commission is entitled to a decision to that effect in the present proceeding, for the reason that manifestly in view of what has here happened, the question of the right of the commission to enforce both the rule and the statute is a matter of vast importance to the orderly and effective administration of the Workmen’s Compensation Law.